CRANDALL, Presiding Judge.
Movant, Jerry Hutchins, pleaded guilty to charges of burglary in the first degree, assault in the first degree, and stealing. He was sentenced to concurrent terms of imprisonment of twelve years for the burglary conviction, twelve years for the assault conviction, and seven years for the stealing conviction. He then brought a motion for post-conviction relief under Rule 27.26 seeking to set aside the convictions for burglary in the first degree and assault in the first degree. The motion court entered an order denying the motion without an evidentiary hearing. On appeal, this court affirmed that order. Hutchins v. State, 689 S.W.2d 704 (Mo.App.1985). On January 4,1988, movant filed a “Successive Rule 27.26 Motion,” again challenging his convictions for burglary in the first degree and assault in the first degree. Movant appeals from the denial of that motion, without an evidentiary hearing. We affirm.
Rule 27.26 was repealed, effective January 1, 1988. Movant, therefore, could not seek post-conviction relief under Rule 27.26 on January 4, 1988. See Rule 24.035(i). Movant’s motion is governed by Rule 24.-036. Rule 24.035(k) precludes the circuit court from entertaining a successive motion for post-conviction relief. Because this motion is a successive motion, the motion court properly dismissed the motion.
AFFIRMED.
REINHARD and CRIST, JJ., concur.